             Case 1:18-cv-09531-CM Document 1 Filed 10/17/18 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                Civil Action No.
JONATHAN TESTA, individually and
doing business as MEAN FOLK, LLC, a              PLAINTIFF’S COMPLAINT FOR:
Vermont Limited Liability Company,
                                                 1. COPYRIGHT INFRINGEMENT;
Plaintiff,                                       2. VICARIOUS AND/OR
                                                    CONTRIBUTORY COPYRIGHT
                                                    INFRINGEMENT
-against-

CYBERCARTEL INTERNATIONAL,                        Jury Trial Demanded
INC., individually and doing business as
BODY CANDY, a New York
Corporation; and DOES 1 through 10,

Defendants.


       Plaintiff, JONATHAN TESTA, individually and doing business as MEAN
FOLK, LLC (“TESTA”), by and through the undersigned attorneys, hereby prays
to this honorable Court for relief based on the following:


                           JURISDICTION AND VENUE
       1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., §
 101 et seq.
       2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
 1338 (a) and (b).
       3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 1400(a) in that this is the judicial district in which a substantial part of the acts and
 omissions giving rise to the claims occurred.

                                            1

                                       COMPLAINT
         Case 1:18-cv-09531-CM Document 1 Filed 10/17/18 Page 2 of 9




                                    PARTIES
     4. Plaintiff TESTA is an individual residing in the State of Vermont and
Mean Folk, LLC is a Vermont Limited Liability Company.
     5. Plaintiff is informed and believes and thereon alleges that Defendant
CYBERCARTEL INTERNATIONAL, INC., individually and doing business as
BODY CANDY (collectively, “BODY CANDY”), is a New York corporation
with its principal place of business located at 130 Pineview Drive, Amherst, New
York, 14228, and is doing business in and with the State of New York.
     6. Plaintiff is informed and believes and thereon alleges that Defendant
DOES 1-4, inclusive, are manufacturers, and/or vendors (and/or agent or
employee of manufacturers or vendors) of accessories and jewelry to Defendant,
which DOE Defendants have manufactured and/or supplied and are manufacturing
and/or supplying accessories and jewelry and other product printed with Plaintiff’s
copyrighted design (as hereinafter defined) without Plaintiff’s knowledge or
consent or have contributed to said infringement. The true names, whether
corporate, individual or otherwise of Defendants DOES 1-4, inclusive, are
presently unknown to Plaintiff, which therefore sues said Defendants by such
fictitious names and will seek leave to amend this complaint to show their true
names and capacities when same have been ascertained.
     7. Defendants DOES 5 through 10, inclusive, are other parties not yet
identified who have infringed Plaintiff’s copyrights, have contributed to the
infringement of Plaintiff’s copyrights, or have engaged in one or more of the
wrongful practices alleged herein, including but not limited to retail stores and
others who have sold the accessories and jewelry at issue in this case. The true
names, whether corporate, individual or otherwise, of Defendants 5 through 10,
inclusive, are presently unknown to Plaintiff, which therefore sues said


                                          2

                                     COMPLAINT
           Case 1:18-cv-09531-CM Document 1 Filed 10/17/18 Page 3 of 9




Defendants by such fictitious names, and will seek leave to amend this Complaint
to show their true names and capacities when same have been ascertained.
      8. Plaintiff is informed and believes and thereon alleges that at all times
relevant hereto each of the Defendants was the agent, affiliate, officer, director,
manager, principal, alter-ego, and/or employee of the remaining Defendants and
was at all times acting within the scope of such agency, affiliation, alter-ego
relationship and/or employment; and actively participated in or subsequently
ratified and adopted, or both, each and all of the acts or conduct alleged, with full
knowledge of all the facts and circumstances, including, but not limited to, full
knowledge of each and every violation of Plaintiff’s rights and the damages to
Plaintiff proximately caused thereby.
       CLAIMS RELATED TO DESIGN PLAINTIFF’S ARTWORK
      9.    Prior to the conduct complained of herein, Plaintiff composed an
original two-dimensional artwork for purposes of textile printing. Plaintiff
allocated the design the name Pineapple Skull (hereinafter “Subject Design”).
      10. A representative image of Subject Design is reproduced below:




                                          3

                                     COMPLAINT
         Case 1:18-cv-09531-CM Document 1 Filed 10/17/18 Page 4 of 9




      11. Subject Design is an original creation of Plaintiff and is, and at all
relevant times, was owned exclusively by Plaintiff.
      12. Plaintiff registered the Subject Design with the United States Copyright
Office before the infringement at issue. Plaintiff owns U.S. Copyright Registration
No. VAu-1-269-197, which covers the Subject Design.
      13. Plaintiff is informed and believes and thereon alleges that, without
Plaintiff’s authorization, BODY CANDY and certain DOE Defendants created,
sold, manufactured, caused to be manufactured, and distributed accessories and
jewelry featuring a design which is identical, or substantially similar, to the
Subject Design (hereinafter “Subject Product”) without Plaintiff’s authorization.
Such Accused Product includes, but is not limited to, accessories and jewelry
manufactured by or for BODY CANDY.
      14. A non-inclusive exemplar of the Subject Product is reproduced below:
                          Subject Product Exemplar(s):




                                          4

                                     COMPLAINT
         Case 1:18-cv-09531-CM Document 1 Filed 10/17/18 Page 5 of 9




                         FIRST CLAIM FOR RELIEF
        (For Copyright Infringement – Against All Defendants, and Each)
     15. Plaintiff repeats, realleges, and incorporates herein by reference as
though fully set forth, the allegations contained in the preceding paragraphs of this
Complaint.
     16. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, had access to the Subject Design, which has been widely


                                         5

                                     COMPLAINT
         Case 1:18-cv-09531-CM Document 1 Filed 10/17/18 Page 6 of 9




featured in products worldwide in the form of patches, label pins, beanies, hats,
socks, etc.
      17. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, had access to Subject Design, including, without limitation,
through (a) access to Plaintiff’s showroom and/or design library; (b) access to
illegally distributed copies of the Subject Design by third-party vendors and/or
DOE Defendants, including without limitation international and/or overseas
converters and printing mills; (c) access to Plaintiff’s strike-offs and samples, and
(d) accessories and jewelry manufactured and sold to the public bearing the
Subject Design by Plaintiff for its customers.
      18. Plaintiff is informed and believes and thereon alleges that one or more of
the Defendants manufactures accessories and jewelry and/or is a vendor of
accessories and jewelry and jewelry. Plaintiff is further informed and believes and
thereon alleges that said Defendant(s) has an ongoing business relationship with
Defendant retailers, and each of them, and supplied accessories and jewelry to said
retailers, which infringed the Subject Design in that said accessories and jewelry
featured unauthorized design(s) that were identical or substantially similar to the
Subject Design, or were an illegal derivation or modification thereof.
      19. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, infringed Plaintiff’s copyrights by creating, making, and/or
developing directly infringing and/or derivative works from the Subject Design
and by producing, distributing and/or selling accessories and jewelry which
infringe the Subject Design through a nationwide network of retail stores,
catalogues, and through on-line websites.
      20. Due to Defendants’ acts of infringement, Plaintiff has suffered
substantial damages to its business in an amount to be established at trial.


                                          6

                                     COMPLAINT
         Case 1:18-cv-09531-CM Document 1 Filed 10/17/18 Page 7 of 9




      21. Due to Defendants’ acts of infringement, Plaintiff has suffered general
and special damages in an amount to be established at trial.
      22. Due to Defendants’ acts of copyright infringement as alleged herein,
Defendants, and each of them, have obtained direct and indirect profits they would
not otherwise have realized but for their infringement of the Subject Design. As
such, Plaintiff is entitled to disgorgement of Defendant’s profits directly and
indirectly attributable to Defendant’s infringement of the Subject Design in an
amount to be established at trial.
      23. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, have committed acts of copyright infringement, as alleged
above, which were willful, intentional and malicious, which further subjects
Defendants, and each of them, to liability for statutory damages under Section
504(c)(2) of the Copyright Act in the sum of up to one hundred fifty thousand
dollars ($150,000.00) per infringement. Within the time permitted by law, Plaintiff
will make its election between actual damages and statutory damages.
                        SECOND CLAIM FOR RELIEF
    (For Vicarious and/or Contributory Copyright Infringement - Against All
                                     Defendants)
      24. Plaintiff repeats, realleges, and incorporates herein by reference as
though fully set forth, the allegations contained in the preceding paragraphs of this
Complaint.
      25. Plaintiff is informed and believes and thereon alleges that Defendants
knowingly induced, participated in, aided and abetted in and profited from the
illegal reproduction and/or subsequent sales of accessories and jewelry featuring
the Subject Design as alleged herein.
      26. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, are vicariously liable for the infringement alleged herein
                                          7

                                     COMPLAINT
            Case 1:18-cv-09531-CM Document 1 Filed 10/17/18 Page 8 of 9




because they had the right and ability to supervise the infringing conduct and
because they had a direct financial interest in the infringing conduct.
         27. By reason of the Defendants’, and each of their acts of contributory and
vicarious infringement as alleged above, Plaintiff has suffered and will continue to
suffer substantial damages to its business in an amount to be established at trial, as
well as additional general and special damages in an amount to be established at
trial.
         28. Due to Defendants’, and each of their acts of copyright infringement as
alleged herein, Defendants, and each of them, have obtained direct and indirect
profits they would not otherwise have realized but for their infringement of the
Subject Design. As such, Plaintiff is entitled to disgorgement of Defendants’
profits directly and indirectly attributable to Defendants’ infringement of the
Subject Design, in an amount to be established at trial.
         29. Plaintiff is informed and believes and thereon alleges that Defendants,
and each of them, have committed acts of copyright infringement, as alleged
above, which were willful, intentional and malicious, which further subjects
Defendants, and each of them, to liability for statutory damages under Section
504(c)(2) of the Copyright Act in the sum of up to one hundred fifty thousand
dollars ($150,000.00) per infringement. Within the time permitted by law, Plaintiff
will make its election between actual damages and statutory damages.
                                  PRAYER FOR RELIEF
         Wherefore, Plaintiff prays for judgment as follows:
                                     Against All Defendants
         With Respect to Each Claim for Relief
            1. That Defendants, their agents and employees be enjoined from
               infringing Plaintiff’s copyrights in any manner, specifically those for
               the Subject Design;
                                            8

                                        COMPLAINT
Case 1:18-cv-09531-CM Document 1 Filed 10/17/18 Page 9 of 9
